DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Derek Stettner on 9/9/2022.
The application has been amended as follows: 
For claims:
Cancel Claims 2 and 6. 
In Claim 1, line 10, replace “.” with --- storing the currently received pulse response as the reference pulse response when the determined signal propagation type is not the same as the type of signal propagation between the positioning base station and the positioning tag when the reference pulse response was received. ---
In Claim 5, line 10, replace “.” with --- a storage module, configured to store the currently received pulse response as the reference pulse response ##when the determined signal propagation type is not the same as the type of signal propagation between the positioning base station and the positioning tag when the reference pulse response was received. ---
In Claim 10, line 13, replace “.” with --- store the currently received pulse response as the reference pulse response when the determined signal propagation type is not the same as the type of signal propagation between the positioning base station and the positioning tag when the reference pulse response was received. ---
Allowable Subject Matter
Claims 1, 3-5, 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 5 and 10 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2005/0041725 and US 2014/0329520. 
The improvement comprises:
US 2005/0041725 is considered as the closest prior art that teaches a method for detecting a signal (Fig.3), the method comprising:
calculating a similarity value (Fig.4 elements scal(k)/vect(k) and para.99, where scal(k)/vect(k) are considered as the similarity value that calculated by comparison circuit 9) of a currently received pulse response (Fig.4 elements R(t), X(k), Y(k) and para.31, 38, 97 and 101, where the received signal is R(t)) and a reference pulse response (Fig.4 element 8 outputs, Xr(0) … Xr(n), Yr(0)…Yr(n) and para.98, where the function of the pulse response estimating circuit 8 is to build a reference signal ref(k)) when a certain positioning base station of a UWB positioning system currently receives a pulse response from a certain positioning tag (Fig.3/Fig.4 and para.88 and 94, where Fig.3/Fig.4 is a receiver in an ultra wide band transmission system to receive a input signal R(t)), 
the similarity value indicating the degree of similarity between the currently received pulse response and the reference pulse response (para.99-100, where the function of the comparison circuit 9 is to compare the discrete image of the current received signal d(k) with the reference signal ref(k) to extract time position and/or amplitude and/or phase information corresponding to the received pulses from this signal. One way of making this comparison is to use filter banks with a finite pulse response (FPR), for which the coefficients are output from the reference signal ref(k).), 
wherein the reference pulse response is a pulse response received by the positioning base station (Fig.4 element 8 and para.98, where the function of the pulse response estimating circuit 8 is to build a reference signal ref(k) from the discrete flow d(k). For example, one way of making this estimate may be to take a coherent average on physical frames of the received signal.) from the positioning tag (Fig.4 element R(t), where the signal R(t) was transmitted by a UWB transmitter).
US 2005/0041725 further teaches filtering consists of correlating the received signal with a reference signal that is an image of the pulse response of the channel (para.22). Most existing solutions make use of two main variants of this filtering principle (para.22);
wherein a first variant is based on a differential type processing that a received pulse is then multiplied by the previous delayed pulse and is integrated over the duration of its spreading.

US 2014/0329520 teaches a method comprising: 
determining that the current type of signal propagation between a positioning base station (Fig.1 element base station 12-1) and a positioning tag (Fig.1 element wireless device 16-1) is a first signal propagation type (Fig.2B step 122 and para.36-37, where if the predetermined cross-correlation threshold is less than the correlation obtained in step 120, the base station 12-1 determines that a LOS path does not exists between the base station 12-1 and the wireless device 16-1 (Fig.2B steps 122 and 126).), which is the type of signal propagation between the positioning base station and the positioning tag (para.37, where the type of signal propagation is considered as the NON-LOS that between the base station 12-1 and the wireless device 16-1) when a reference pulse response was received (Fig.2A step 100 and para.24, where the base station 12-1 first obtains (receives) a Ricean factor (K) for a wireless communications channel between the base station 12-1 and the wireless device 16-1), if a similarity value is greater than or equal to a designated threshold (Fig.2B step120 and para.35-37, where the similarity value is considered as the correlation value obtained in step 120 and the designated threshold is considered as the cross-correlation(XCOR) threshold); and 
determining that the current type of signal propagation between a positioning base station (Fig.1 element base station 12-1) and a positioning tag (Fig.1 element wireless device 16-1) is a second signal propagation type (Fig.2B step 122 and para.36-37, where if the predetermined cross-correlation threshold is greater than or equal to the correlation obtained in step 120, the base station 12-1 determines that a LOS path exists between the base station 12-1 and the wireless device 16-1), which is another signal propagation type different from the type of signal propagation between the positioning base station and the positioning tag (para.37, where the type of signal propagation is considered as the LOS that between the base station 12-1 and the wireless device 16-1) when a reference pulse response was received (Fig.2A step 100 and para.24, where the base station 12-1 first obtains (receives) a Ricean factor (K) for a wireless communications channel between the base station 12-1 and the wireless device 16-1), if a similarity value is less than or equal to a designated threshold (Fig.2B step120 and para.53-37, where the similarity value is considered as the correlation value obtained in step 120 and the designated threshold is considered as the cross-correlation(XCOR) threshold).

With regard Claims 1, 5 and 10, US 2005/0041725 in view of US 2014/0329520 fails to teach the limitation of "storing the currently received pulse response as the reference pulse response when the determined signal propagation type is not the same as the type of signal propagation between the positioning base station and the positioning tag when the reference pulse response was received." as recited in claims 1, 5 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 6,121,927 is cited because they are put pertinent to the method of locating the position of terminal equipment in a system. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633